Detailed ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Applicant’s claim amendments after allowance received 25 July 2022 were reviewed and entered. The amendments do not affect the scope of the claims. Application remains in condition for allowance.

Allowable Subject Matter
Claims 1-6, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Vorm et al. (US 2009/0145203) discloses a method for determining the sequence of a protein comprising digesting the protein to produce peptide fragments (paragraphs [0003] and [0023]),loading the peptide fragments onto a first chromatography column and separated based on a first physical property and the remaining peptide fragments are eluted onto a second chromatography column and separated based on a second physical property (paragraph [0041]), and analyzing the eluted peptides from both columns to determine the amino acid sequence of the eluted peptides (paragraphs [0024]-[0025] and [0052]; also see claim 14); wherein the first column is a C18 column (paragraph [0015]); wherein the protein is reduced and alkylated prior to digestion (paragraphs [0049] and [0057]); wherein the protein is digested with trypsin (paragraph [0057]). Vorm also discloses a dual column liquid chromatography system comprising a first column in fluid communication with a flow valve (paragraph [0020]), a second column in fluid communication with a flow valve (paragraph [0020]), a mass spectrometer in fluid communication with the distal end of the second column (paragraphs [0018]-[0019]), and a computer in electronic communication with the dual column chromatography system for controlling fluid flow (run samples) through the system for automated operation (paragraphs [0021] and [0024], see claim 14). 
As cited in the Notice of Allowance (05 October 2020) for parent application 16/260,471 (US Patent No. 10,908,166), the prior art neither teaches nor fairly suggests a method for determining the sequence of a protein comprising some of the peptide fragments are retained on the first column and some of the peptide fragments are not retained on the first column, wherein the peptides not retained on the first column flow directly into a second high performance liquid chromatography column where at least a portion of the peptides not retained on the first column are retained on the second column and then eluting the peptides retained on the first column, wherein the eluted peptides bypass the second column and analyzing the eluted peptides by a mass spectrometry to determine the amino acid sequence of the peptides and then eluting peptides from the second column and analyzing the eluted peptides by mass spectrometry to determine the amino acid sequence and wherein the combined sequences of the eluted peptides from the first and second columns provide a complete amino acid sequence of the protein; wherein the protein is an antibody, fusion protein, nor monoclonal antibody; wherein the first column is packed with material for separating non-polar peptides and the second column is packed with material for separating polar peptides; wherein the second column is a porous graphite column (PGC), wherein the peptides eluted from the C18 column is analyzed by mass spectrometry at a scan range of 300 to 2,000 m/z; wherein the peptides eluted from the PGC is analyzed by mass spectrometry at a scan range of 200 to 2,000 m/z; nor, finally, a first column in fluid communication with a first multi-port switching diverter valve nor a second column in a fluid communication with the first multi-port switching diverter valve, nor a second multi-port switching diverter valve in fluid communication with the first multi-port switching diverter valve and a mass spectrometer in fluid communication with the second multi-port switching diverter valve nor a collection vessel in fluid communication with the second multi-port switching diverter valve.
Regarding the allowability of the instant application, the prior art neither teaches nor fairly suggests a method nor a dual column liquid chromatography system comprising reducing and alkylating the protein with tris(2-carboxyethyl)phosphine (TCEP) and iodoacetamide prior to digestion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797